1    H. Ty Kharazi, Esq. SBN 187894
     Nicholas E. Aniotzbehere, Esq. SBN 263465
2    YARRA LAW GROUP
     2000 Fresno Street, Suite 300
     Fresno, CA 93721
3    Telephone: (559) 441-1214
     Facsimile: (559) 441-1215
4
     Attorneys for Defendant,
5    YOUSEF NAZEM ALNAJAR

6
                                 IN THE UNITED STATES DISTRICT COURT
7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
8
     UNITED STATES OF AMERICA,                          Case No. 1:18-CR-00135-DAD-BAM
9
                    Plaintiff,
                                                        DEFENDANTS REQUEST AND WAIVER
10          vs.                                         OF APPEARANCE; ORDER

11   YOUSEF NAZEM ALNAJAR

12                  Defendant.

13

14      Defendant, YOUSEF NAZEM ALNAJAR, hereby waives his appearance in person in open

15   court upon the Status Conference set for Monday April 22, 2019 in Courtroom 8 of the above

16   entitled Court. Defendant hereby requests the court to proceed in his absence and agrees that his

17   interest will be deemed represented at said hearing by the presence of his attorney, H. TY

18   KHARAZI. Defendant further agrees to be present in person in Court at all future hearing dates set

19   by the Court including the dates for jury trial.

20   Dated: April 10, 2019.                         /s/ Yousef Nazem Alnajar
                                                    YOUSEF NAZEM ALNAJAR
21

22                                                  YARRA LAW GROUP

23   Dated: April 10, 2019.                         /s/ H. Ty Kharazi
                                                    H. TYK KHARAZI, Attorney for Defendant,
24                                                   YOUSEF NAZEM ALNAJAR
                                                        1
                                  DEFENDANTS REQUEST AND WAIVER OF APPEARANCE
                                          CASE NO. 1:18CR-00135DAD-BAM
1                                                 ORDER

2       IT IS HEREBY ORDERED that Defendant, YOUSEF NAZEM ALNAJAR is hereby excused

3    from appearing at this Court hearing scheduled for April 22, 2019.

4
     IT IS SO ORDERED.
5
        Dated:    April 18, 2019                            /s/ Barbara   A. McAuliffe   _
6
                                                      UNITED STATES MAGISTRATE JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                     2
                              DEFENDANTS REQUEST AND WAIVER OF APPEARANCE
                                      CASE NO. 1:18CR-00135DAD-BAM
